          Case 1:17-cv-01154-EGS Document 80 Filed 06/20/19 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



Senator RICHARD BLUMENTHAL,
Representative JERROLD NADLER, et al.,

                           Plaintiffs,

               v.                                        Civil Action No. 17-1154 (EGS)
DONALD J. TRUMP, in his official capacity as
President of the United States of America,

                           Defendant.



  PLAINTIFFS’ MOTION FOR LEAVE TO FILE SECOND AMENDED COMPLAINT

       Plaintiffs respectfully request leave to file a Second Amended Complaint. Plaintiffs’

counsel have conferred with Defendant’s counsel, who consent to Plaintiffs’ proposed amendment.

       Under the Federal Rules of Civil Procedure, after the period in which parties may amend

their pleadings as a matter of course, a party may subsequently amend its pleading “with the

opposing party’s written consent or the court’s leave.” Fed. R. Civ. P. 15(a)(2). Here, Plaintiffs

have obtained Defendant’s written consent. Moreover, in the Meet and Confer Report jointly

submitted by the parties, Plaintiffs and Defendant agreed that any additional parties would be

joined and any amendment of the pleadings would occur by June 20, 2019. Local Rule 16.3 Report

at 4 (May 28, 2019) (Dkt. No. 75).

       The proposed Second Amended Complaint, attached as an exhibit to this motion, updates

the list of Plaintiffs in this action by removing former Plaintiffs who are no longer serving in

Congress and by adding additional members of Congress as new Plaintiffs. The proposed Second

Amended Complaint also identifies the current committee leadership positions of the two lead

Plaintiffs. Apart from updating the names, addresses, and affiliations of Plaintiffs, no other changes

                                                  1
          Case 1:17-cv-01154-EGS Document 80 Filed 06/20/19 Page 2 of 3



have been made. Consistent with paragraph 7 of this Court’s Standing Order, a redline comparison

of Plaintiffs’ First Amended Complaint with the proposed Second Amended Complaint is attached

as an exhibit to this motion.

       For the foregoing reasons, Plaintiffs’ motion should be granted, and the proposed Second

Amended Complaint should be filed on the docket.



Dated: June 20, 2019                        Respectfully submitted,

                                            /s/ Brianne J. Gorod
                                            Brianne J. Gorod

                                            Elizabeth B. Wydra (DC Bar No. 483298)
                                            Brianne J. Gorod (DC Bar No. 982075)
                                            Brian R. Frazelle (DC Bar No. 1014116)
                                            CONSTITUTIONAL ACCOUNTABILITY CENTER
                                            1200 18th Street, N.W., Suite 501
                                            Washington, D.C. 20036
                                            (202) 296-6889
                                            elizabeth@theusconstitution.org
                                            brianne@theusconstitution.org

                                            Counsel for Plaintiffs




                                               2
         Case 1:17-cv-01154-EGS Document 80 Filed 06/20/19 Page 3 of 3



                               CERTIFICATE OF SERVICE

       I hereby certify that on June 20, 2019, the foregoing document was filed with the Clerk of

the Court, using the CM/ECF system, causing it to be served on all counsel of record.

Dated: June 20, 2019
                                            /s/ Brianne J. Gorod
                                            Brianne J. Gorod
